United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTATION MEDICAL
CENTER, Fayetteville, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-229
Issued: April 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2013 appellant filed a timely appeal from the September 20, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received a
$1,155.27 overpayment of compensation; and (2) whether OWCP properly determined that
appellant was at fault in the creation of the overpayment, thereby precluding waiver of recovery.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on February 11, 2010 appellant, then a 44-year-old cashier,
sustained capsulitis and a closed dislocation of the second right metatarsophalangeal joint, right
hallux valgus, right acquired hammer toe, other acquired deformity of the right toe, right foot
pain and right leg and knee sprains when a partial case of soda fell on her right foot at work. She
underwent four authorized surgeries on her right foot and received temporary total disability
compensation on the daily rolls. On April 29, 2013 appellant returned to part-time work at the
employing establishment for 20 hours per week.
In a June 25, 2013 letter, OWCP made a preliminary determination that appellant
received a $1,155.27 overpayment of compensation for the period April 29 through
May 29, 2013. Appellant returned to part-time work at the employing establishment on April 29,
2013 but received temporary total disability compensation from April 29 through May 29, 2013.
OWCP also made a preliminary determination that she was at fault in the creation of the
overpayment, thereby precluding waiver of recovery. It found that appellant accepted payments
which she knew or should have known to be incorrect. OWCP advised her that she could submit
evidence challenging the fact, amount or finding of fault and request waiver of the overpayment.
It requested that appellant complete and return an enclosed financial information questionnaire
within 30 days even if she was not requesting waiver of the overpayment.2
In a July 2, 2013 letter, appellant asserted that she was not at fault in the creation of the
overpayment and requested waiver of recovery of the overpayment. She indicated that she
contacted OWCP after she received the June 25, 2013 preliminary determination and inquired
about the overpayment. Appellant stated, “I did not think I was being overpaid. The checks are
always behind some and I never know what period they cover.” She submitted a financial
information questionnaire (completed on July 9, 2013), a request for waiver of the overpayment
and a number of financial documents.
In a September 20, 2013 decision, OWCP determined that appellant received a $1,155.27
overpayment of compensation and that she was at fault in the creation of the overpayment,
thereby precluding waiver of recovery.3

2

The record contains payment records and worksheets showing the periods that appellant received wages for
part-time work as well as total disability compensation from OWCP between April 29 and May 29, 2013. It was
calculated that she was not entitled to $1,155.27 of the total compensation she received during this period.
On May 4, 2013 appellant received a total disability payment, via direct deposit, covering the period April 7 through
May 4, 2013 and, on June 1, 2013, she received a total disability payment covering the period May 5 through
29, 2013.
3

Regarding the recovery of the overpayment, OWCP indicated that “the sum of each future compensation payment
beginning with September 7, 2013” would be held. However, appellant was not receiving OWCP compensation at the
time of OWCP’s September 20, 2013 decision. As recovery from continuing compensation benefits under FECA is not
involved in this case, the Board has no jurisdiction over the amount OWCP determined that she should repay each
month. Lorenzo Rodriguez, 51 ECAB 295 (2000); 20 C.F.R. § 10.441.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.4
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.5 OWCP’s regulations state in pertinent part, “Compensation for wage
loss due to disability is available only for any periods during which an employee’s work-related
medical condition prevents him or her from earning the wages earned before the work-related
injury.6 A claimant is not entitled to receive temporary total disability and actual earnings for the
same period. OWCP’s procedures provide that an overpayment in compensation is created when
a claimant returns to work but continues to receive wage-loss compensation.”7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $1,155.27. Appellant returned to part-time work on April 29, 2013 but was paid for
temporary total disability from April 29 to May 29, 2013. As she received wages for part-time
work from the employing establishment from April 29 to May 29, 2013, she was not entitled to
temporary total disability compensation from OWCP for this same period, but rather was only
entitled to receive partial disability compensation. OWCP determined that the impermissible
portion of compensation that appellant received for this period totaled $1,155.27 and it properly
found that she received an overpayment of compensation in this amount.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA8 provides that [a]djustment or recovery by the United States
may not be made when incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience. Section 10.433 of OWCP’s implementing regulations9

4

5 U.S.C. § 8102.

5

Id. at § 8116(a).

6

20 C.F.R. § 10.500.

7

B.H., Docket No. 09-292 (issued September 1, 2009); Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.2(a) (May 2004).
8

5 U.S.C. § 8129(b).

9

20 C.F.R. § 10.433.

3

provides that in determining whether a claimant is at fault, it will consider all pertinent
circumstances. An individual is with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
“(2) Failed to provide information which he or she knew or should have known to
be material; or
“(3) Accepted a payment which he or she knew or should have known to be
incorrect.”
The Board has held that an employee who receives payments from OWCP in the form of
direct deposit may not be at fault the first time incorrect funds are deposited into his or her
account, as the acceptance of the resulting overpayment lacks the requisite knowledge.10 The
Board has also held in cases involving a series of incorrect payments, where the requisite
knowledge is established by a letter or telephone call from OWCP or simply with the passage of
time and a greater opportunity for discovery, the claimant will be at fault for accepting the
payments subsequently deposited.11 Previous cases have held that receiving one or two
erroneous direct deposit payments does not necessarily create the requisite knowledge to find
that a claimant was at fault in the creation of the overpayment.12
ANALYSIS -- ISSUE 2
OWCP determined that appellant was at fault in the creation of the overpayment because
she accepted payments that she knew or should have known to be incorrect. The Board finds,
however, that OWCP failed to establish that, at the time she accepted the initial payment of
compensation following her return to part-time work, she knew or should have known the
payment was incorrect.
As discussed, in cases where a claimant receives compensation through direct deposit,
OWCP must establish that at the time a claimant received the direct deposit in question that he or
she knew or should have known that the payment was incorrect.13 The Board has held that an
employee who receives payments from OWCP in the form of a direct deposit may not be at fault
for the first incorrect deposit into his or her account since the acceptance of the overpayment, at
the time of receipt of the direct deposit, lacks the requisite knowledge.14 Because fault is defined
by what the claimant knew or should have known at the time of acceptance, one of the
consequences of electronic fund transfers is that the claimant lacks the requisite knowledge at the
10

See Tammy Craven, 57 ECAB 689 (2006).

11

Id.

12

V.S., Docket No. 13-1278 (issued October 23, 2013).

13

See C.K., Docket No. 12-746 (issued May 1, 2012).

14

See Tammy Craven, supra note 10; see also George A. Hirsch, 47 ECAB 520 (1996).

4

time of the first incorrect payment.15 Whether or not OWCP determines that an individual is at
fault with respect to the creation of an overpayment depends on the circumstances surrounding
the overpayment.16 It is not appropriate, however, to make a finding that a claimant has accepted
an overpayment via direct deposit until such time as a reasonable person would have been aware
that this overpayment had occurred. This awareness could be established either through
documentation such as a bank statement or notification from OWCP or where a reasonable
period of time has passed during which a claimant could have reviewed independent
confirmation of the incorrect payment.17
Appellant received compensation by direct deposit payments every 28 days. The
evidence of record does not establish that, as of the first direct deposit of compensation after she
returned to part-time work on April 29, 2013, she knew or should have known that she was
accepting a direct deposit to which she was not entitled. There is no documentation or other
evidence to demonstrate that appellant had clear knowledge at the time she received a direct
deposit from OWCP on May 4, 2013, covering the period April 7 through May 4, 2013, that a
portion of the payment was incorrect or that a reasonable period of time passed during which she
could have reviewed bank statements or been informed of the incorrect payment. Therefore, she
is not at fault in the acceptance of the direct deposit covering the period of the overpayment from
April 29 through May 4, 2013.
Even though OWCP may have been negligent in making incorrect payments, this does
not excuse a claimant from accepting payments she knew or should have known to be
incorrect.18 In cases involving a series of incorrect payments, where the requisite knowledge is
established by documentation from OWCP or simply with the passage of time and opportunity
for discovery, the claimant will be at fault for accepting the payments subsequently deposited.19
By the time of the second payment dated June 1, 2013, appellant knew or should have known
that she was no longer entitled to compensation. She returned to part-time work on April 29,
2013 and realized by this time that she was not entitled to total disability compensation.20
Accordingly, the Board will affirm the finding of fault for the remaining May 5 to 29, 2013
period of overpayment.
The Board finds that this case is not in posture for decision regarding the issue of waiver
of recovery of the overpayment for the direct deposit on May 4, 2013, covering the part of the
overpayment that occurred from April 29 through May 4, 2013. The Board will set aside the
September 20, 2013 decision regarding the issue of fault as to the May 4, 2013 direct deposit and
15

Id.

16

Id.; see also K.D., Docket No. 13-451 (issued April 12, 2013).

17

See K.H., Docket No. 06-191 (issued October 30, 2006).

18

See William E. McCarty, 54 ECAB 525 (2003).

19

See J.W., Docket No. 10-1271 (issued February 3, 2011); see also Karen Dixon, 56 ECAB 145 (2004).

20

Appellant claimed that she did not know what period was covered by the payment she received on June 1,
2013, but given the timing and the amount of the payment she knew or should have known that it was for total
disability and that she would not have been entitled to the full amount.

5

will remand the case for OWCP to determine whether appellant is entitled to waiver of recovery
for that portion of the overpayment that was received from April 29 through May 4, 2013.21
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $1,155.27 for the period April 29 through May 29, 2013, because she received total disability
compensation from OWCP after she returned to part-time work. The Board further finds that she
was without fault for the period of the overpayment from April 29 through May 4, 2013 but at
fault for the overpayment from May 5 through 29, 2013. The case will be remanded for
consideration of waiver of the recovery of the overpayment from April 29 through May 4, 2013.
ORDER
IT IS HEREBY ORDERED THAT the September 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed, in part and set aside in part. The case is
remanded for further action consistent with this decision of the Board.
Issued: April 17, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

On appeal, appellant argued that her finances prevented her from repaying the overpayment, but the method of
recovery of the overpayment is not within the Board’s jurisdiction. See supra note 3.

6

